Citation Nr: 1521608	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-31 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether the Veteran is mentally competent to handle disbursement of funds for Department of Veterans Affairs benefit purposes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1999 to April 2001.  The appellant is the designated Payee and Custodian for the Veteran having been appointed in December 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision from the Department of Veterans Affairs (VA)Regional Office (RO) in Wichita, Kansas. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the electronic claims system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  Service connection has been established for paranoid schizophrenia, evaluated as 100 percent disabling.

2  The medical evidence leaves no doubt that as a result of the Veteran's service-connected paranoid schizophrenia he lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.


CONCLUSION OF LAW

The Veteran is not mentally competent for the purpose of receiving direct payment of his VA benefits.  38 U.S.C.A. §§ 5107, 5502 (West 2014); 38 C.F.R. § 3.353 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), however, the United States Court of Appeals for Veterans Claims (Court) explicitly held that these notice and assistance provisions do not apply to competency determinations.  Consequently, the Board is not required to address the RO's efforts to comply with those provisions with respect to the issue currently on appeal.  Regardless, it appears that all available relevant evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  Also, VA has examined the Veteran in an effort to afford him the highest level of assistance in evaluating this claim.  

Analysis

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  A decision as to incompetency may be made by the RO, subject to appeal to the Board.  38 C.F.R. § 3.353(b) (2014).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  38 C.F.R. § 3.353(c). There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d).  See also 38 C.F.R. § 3.102.

In the instant case, the Veteran has been deemed not competent for the purpose of managing the disbursement of his VA benefit since July 2005.  In July 2012, the Veteran filed a claim to be found competent for VA purposes.  

From June 2012 through September 2012 the Veteran received inpatient treatment at the VA medical center (VAMC).  The Veteran was focused on having his Payee replaced in July 2012 and threatened suicide if he was not removed.  He also believed VA was stealing his funds.  He did not want to go back to his apartment due to bed bugs, even though he was told that none were there.  The Veteran's Payee noted in August 2012 that the Veteran was not checking with him to pre-authorize expenses.  A clinician discussed ways the Veteran could prove stability including emotional stability, working on treatment goals, and having a budget.  The Veteran claimed he was not delusional and did not have a problem.  The clinician at the VAMC noted that the Veteran had an "all or nothing" approach to regaining control of his funds.  

In October 2012, the Veteran was afforded a VA examination by a psychologist regarding his competency.  The examiner noted the Veteran had been hospitalized June 2012 and August 2012 at the VAMC, because he complained of bed bugs in his apartment and had suicidal thoughts.  The examiner noted that it was unclear if the Veteran was currently taking his medication correctly.  The Veteran believed that the "Stargate" TV program was real and recognized that he had schizophrenia, but believed his thought to be the truth and not paranoia.  The examiner noted that the Veteran had been living in his assisted living home one month after living in an apartment five years.  He stayed at another apartment building prior, but complained of bed bugs.  The Veteran stated that his current living situation was probably good for him because he had some physical limitations including trouble breathing.  The Veteran noted he was upset with the Payee.  He received separate Social Security Disability Income and would spend the money on gas, movies and videos.  Ultimately, the examiner opined that the Veteran was not capable of managing his financial affairs because he had problems with delusional thought processes that have interfered with housing and with his relationship with his Payee.  The examiner noted persistent delusions about the military, government, the end of the world, and harassment.  The examiner noted he contacted the Payee who stated the Veteran had access to Social Security Administration (SSA) funds but would also seek reimbursement from VA funds and would not seek prior authorization for purchases as required.  The Payee also expressed concern with how the Veteran was spending his SSA money.  The examiner noted that a social worker's report indicated that there were in fact no bed bugs found at the Veteran's old apartment despite his complaints.  It was also suggested that the Veteran needed to demonstrate a period of "stability in the community" before being considered able of managing his financial affairs.  The examiner also noted that the Veteran called a Life Enrichment Center, but ultimately decided not to attend because he felt he did not have a mental illness.  The examiner also noted that the Veteran was on a waiting list for the Health Intensive Management Program and that the program would be beneficial in helping him demonstrate stability, because at that time he was not stable enough to manage his own financial affairs.  

In January 2013, the Veteran presented at the VAMC with persistent delusions.

In February 2013, the Veteran was noted to be alert, cooperative, and oriented, and his behavior reasonable at the VAMC.  He presented with elaborated delusions regarding the government and thought control through cell towers.  Insight was limited and judgment was impulsive.  He stated he wanted to handle his own funds and move to Canada to get away from the government.  On another visit he expressed paranoia, low energy, racing thoughts, and taxing delusions.  The nurse noted that his clothes were dirty and that the Veteran needed new clothes, but he did not believe he had gained any weight.  The Veteran admitted that his assisted living was probably the safest place for him to be.  He also expressed belief the government was stealing his money. 

In March 2013, the Veteran attended a session at the VAMC where he expressed interest in managing his own funds, however the social worker noted that his thought process had loose associations, flight of ideas, and was not goal oriented as to how he actually could manage his own funds.

In April 2013, the Veteran stopped by the VAMC to visit his nurse.  He asked if his housing was a good fit for him and she replied that she believed it was.  He mentioned delusions regarding Seal Team 6 and a coin his friend gave him, which were recurring according to the nurse.  The nurse also stated that the Veteran talked "90 miles an hour," which was off-putting to people.  

In May 2013, the Veteran was seen for a routine followup.  He was alert, attentive, and oriented, but had limited insight and impulsive mind control.  The clinician noted the Veteran still struggled with delusions regarding aliens and mind control.  The Veteran discussed a wish to study computers.

In June 2013, the Veteran stated that he was taking classes at junior college, and the nurse noted he was alert and oriented to time, place, and person.  His speech was loud and pressured.  He asked for a letter stating he was competent.

In August 2013, the Veteran stated he knew how to handle his money and was not worried that he would "blow" his money and give it all to his family.

In August 2013, the Veteran was seen for a Decision Review Officer (DRO) hearing.  The Veteran stated he wanted to live in a cheaper apartment than his assisted living housing.  He stated that he always paid his credit card and that he had no legal problems.  He also stated that if he managed his own funds he would take his own money and put it in a CD.  He also said he did not believe in government, conspiracy, mind control, or aliens.  

In September 2013 an informal conference report noted that the Veteran's Custodian had been contacted and that he believed that the Veteran was not ready to manage his own funds.  

VA conducted a field examination report in April 2014.  The Veteran was contacted and stated he wanted to be declared competent or he would sue VA, the field examiner, and his fiduciary.  The Veteran reported that the staff at his home was helpful and his conditions acceptable.  He also stated that he was once recruited by the Stargate program, and although he knew it was a TV program, that they wanted him to join a special forces team.  The field examiner noted the Veteran understood his income, but did not track his outgoing cash flow and was unwilling or possibly unable to explain where his non-VA funds were being spent.  

The matter of competence involves specific inquiry into whether the Veteran lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  As noted above, there is a presumption in favor of competency, which may only be overcome by clear and convincing evidence that leaves no doubt as to the person's incompetency.  As stated above, determinations relative to incompetency are based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  In this case, the Board has reviewed the appellate record and finds that there is clear and convincing evidence concerning the Veteran's mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation, and that presumption of competency is overcome.  In this case, the presumption of competency is rebutted by the most probative evidence.  This evidence is clear and convincing.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.  The competent and probative evidence overwhelmingly confirms that the Veteran is incapable of managing his finances.

First, other than the Veteran's own statements, there are no opinions indicating that he is competent for VA benefits purposes.  The Board has considered the written and lay contentions of the Veteran with regard to competency, including those made at his 2013 DRO hearing.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, the Board finds that these statements are outweighed by the October 2012 VA medical opinion of record that he is not competent to manage his financial affairs.  Furthermore, while the Veteran demonstrated what could be described as a brief period of lucidity during his hearing, during which he stated he did not believe that the government or any other entity was persecuting him, these beliefs are not consistent with the rest of his thoughts and statements during the appeal period, both before and after this hearing, nor with the overall medical evidence.  As outlined above, the Veteran has consistently demonstrated, including during VAMC visits and interaction with medical professionals, that he believes his persecutorial delusions.  The medical examiner in 2012 opined that these delusions interfered with his ability to manage his own affairs.  While the Veteran has displayed above average intelligence and knowledge of current events, as well as orientation to time and place, he has also consistently been noted by medical professionals including psychologists, social workers, and nurses to display only limited insight and impulse control.  

Furthermore, the Veteran has not demonstrated to his Payee, or the 2014 field examiner that he is capable of budgeting his money properly.  The Board also finds it telling that although the Veteran asked numerous times over the course of his VA treatment for a letter of competency, no medical professional was willing to provide him one.  Even the Veteran himself, while stating that he wanted to move somewhere cheaper, still admitted numerous times that his current living situation was probably best for him.  For these reasons, the Board finds that the presumption of competency has been rebutted and finds that the Veteran is not competent for the purpose of receiving direct payment of his VA benefits.  

In essence, there is no indication that any physician strictly called upon to make an assessment or offer an opinion as to the Veteran's competency, has found anything other than that the veteran is incompetent for managing his own funds disbursed by VA without limitation.  Whether called upon to make such an opinion, or whether having done so unilaterally, every VA physician who has considered the issue since July 2012 has either failed to offer an opinion or concluded explicitly or implicitly that the Veteran is incompetent for VA purposes.  

Significantly, the VA mental health professional who was specifically called upon in October 2012, for the evaluation of the veteran's competency, found the Veteran to not be competent to handle his VA funds.  The Board notes that the record upon which this opinion was based was a very thorough report containing evidence of a rather extensive, detailed review of the claims file, and a thorough interview of the Veteran.  The Board finds the examiner's report to be particularly probative in light of the fact that it was prepared by a medically trained professional and offered for the specific purpose of an assessment of the Veteran's competency.  The Board finds the 2014 field examination report to be thorough, probative, and against the finding of competency.  

In summary, the Board finds that the clear and convincing evidence leaves no doubt that the Veteran is incompetent for VA benefits purposes.  That evidence shows that because of the Veteran's service-connected paranoid schizophrenia, he lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation, and is therefore incompetent for VA purposes.  The evidence is not so evenly balanced that there is doubt as to any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to restoration of competency, for the purposes of handling the disbursement of funds associated with the payment of VA benefits, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


